 

Exhibit 10.1

 

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE ISSUERS OF THE SECURITIES THAT ARE REFERRED TO HEREIN, INCLUDING THE
MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF ANY OFFERING MATERIALS OR THIS DOCUMENT.
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE SECURITIES REFERRED TO HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

American dg energy inc.

 

EUROSITE POWER INC.

 

Convertible Note Amendment Agreement

 

October 3, 2014

 

American DG Energy Inc.

EuroSite Power Inc.

45 First Avenue

Waltham, MA 02451

 

Ladies and Gentlemen:

 

1.                  Background. The undersigned investor (the “Investor”) is the
owner of convertible notes of American DG Energy Inc. (“ADGE”) in the aggregate
principal amount set forth on the signature page. Investors executing an
agreement similar to this one are referred to as the “Investors.” The aforesaid
convertible notes of ADGE are referred to herein as the “ADGE Notes.” Interest
accrued and unpaid on the ADGE Notes, together with the balance of interest
payable through the next interest payment date of the ADGE Notes (“Current
Interest”), is set forth on the signature page. Interest payable on the ADGE
Notes from and after the next interest payment date thereon through the maturity
date thereof (“Future Interest”) is set forth on the signature page. ADGE is the
owner of shares of the common stock of EuroSite Power Inc. (“EUSP” and such
shares, the “EUSP Shares”).

 

ADGE has agreed to convert the Current Interest and the Future Interest on the
ADGE Notes owned by the Investors into EUSP Shares owned by ADGE at a conversion
price of $0.50 per EUSP Share.

 

ADGE has agreed to issue to the Investors warrants to purchase EUSP Shares owned
by ADGE in connection with the conversion of Current Interest, with the number
of EUSP Shares subject to such warrants being set forth on the signature page at
an exercise price of $0.60 per EUSP Share.

 

Further, the Investors have agreed to convert the entire amount due in respect
of the principal and interest on the convertible notes of EUSP (“EUSP Notes”)
owned by them into newly issued EUSP Shares, with the aggregate amount of
principal and interest being converted at a conversion price of $0.50 per EUSP
Share, as set forth on the signature page. The portion of such aggregate amount
being converted that is interest consists of interest accrued through the date
hereof (“Accrued Interest”) and the balance of interest payable thereafter on
the next interest payment date of the EUSP Notes (“Future Interest”).

 



 

 

 

2.                  Conversion of Current and Future Interest on the ADGE Notes
and Issuance of ADGE Warrants.

 

a.                   Conversion of ADGE Notes. Each Investor hereby converts the
Current Interest and the Future Interest on the ADGE Notes owned by it into EUSP
Shares owned by ADGE at a conversion price of $0.50 per EUSP Share.

 

b.                  Issuance of ADGE Warrants to Purchase EUSP Shares owned by
ADGE. ADGE agrees to issue warrants to purchase EUSP Shares owned by each
Investor, such warrants to be in the form of Exhibit A hereto and the number of
EUSP Shares subject to such warrants being set forth on the signature page.

 

c.                   Deliveries. As soon as practical after the execution of
this agreement by all parties, the Investor agrees to deliver to ADGE the ADGE
Notes owned by it, and in replacement thereof ADGE will issue a new convertible
note for the same principal amount as the Investor’s ADGE Notes in substantially
the same form but reflecting the interest conversion. Further, upon delivery of
the ADGE Notes held by the Investor, ADGE agrees to transfer to the Investor the
EUSP Shares being issued on conversion of the interest on the ADGE Notes and the
aforesaid warrants.

 

3.                  Conversion of EUSP Notes.

 

a.                   Conversion. Each Investor hereby converts the entire
principal, Accrued Interest and Future Interest on the EUSP Notes owned by it
into newly issued EUSP Shares at a purchase price per share of $0.50.

 

b.                  Deliveries. As soon as practical after the execution of this
agreement by all parties, each Investor agrees to deliver to EUSP for
cancellation all of the EUSP Notes owned by it. Upon delivery of the EUSP Notes
held by the Investor, EUSP agrees to issue to the Investor the EUSP Shares to be
issued on the conversion of the EUSP Notes.

 

4.                  Representations and Warranties.

 

a.                   ADGE and EUSP. ADGE and EUSP hereby confirm that their
respective representations, warranties and agreements in the subscription
agreement and other documents pursuant to which the original ADGE Notes and the
EUSP Notes were issued continue to be true and correct as if made on the date
hereof and as if made with respect to the securities being issued pursuant
hereto, except that with respect to such representations and warranties that
speak as of a particular date, no material adverse change has occurred making
such representations and warranties untrue or incorrect in any material respect
as of the date hereof.

 

b.                  The Investor. The Investor hereby confirms that its
representations, warranties and agreements in the subscription agreement and
other documents pursuant to which the Investor purchased its ADGE Notes and EUSP
Notes are true and correct as of the date hereof. Without limiting the
foregoing, the Investor represents and warrants that he/it is an accredited
investor, as such term is defined in the regulations under the Securities Act of
1933, as amended.

 

5.                  Expenses. Each party hereto shall each bear its own expenses
incurred in connection with this transaction.

 

6.                  Miscellaneous.

 

a.                   Notices. When any notice is required or authorized
hereunder, such notice shall be given in writing and shall be deemed effectively
given: (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed electronic mail if sent during normal business hours of the recipient,
and if not sent during normal business hours, then on the next business day so
long as receipt is confirmed, (iii) five days after having been sent by
registered or certified mail (or regular mail if registered or certified mail is
unavailable in the country of the recipient), (iv) if sent within the U.S., one
business day after deposit with a recognized overnight courier, specifying next
business day delivery, with written verification of receipt or (v) if sent from
the U.S. to an address outside the U.S. or if sent from outside the U.S. to an
address within the U.S., five business days after deposit with an
internationally recognized courier service specifying that delivery be made
within five business days with written verification of receipt. All notices and
other communications shall be sent if sent to the Investor, to the business
address or email address of the Investor set forth on the signature page to this
Agreement, as it may subsequently change by notice from the Investor; and

 



2

 

 

If to ADGE, to: American DG Energy Inc.   45 First Avenue   Waltham, MA 02451  
Attention:  Chief Financial Officer   Email: gabriel.parmese@americandg.com     
If to EuroSite, to: EuroSite Power Inc.   45 First Avenue   Waltham, MA 02451  
Attention:  Chief Financial Officer   Email: gabriel.parmese@americandg.com    
With a copy to: Sullivan & Worcester LLP   One Post Office Square   Boston, MA
02109   Attention: Edwin L. Miller, Jr.   Email: emiller@sandw.com

  

Such notices or communications shall be effective when received. If a notice or
communication to Investor is sent in the manner provided above, it is duly
given, whether or not the addressee receives it. EuroSite by notice to the
Investor may designate additional or different addresses for subsequent notices
or communications.

 

b.                  Successors and Assigns. This Agreement shall be binding upon
the heirs, executors, administrators, successors and assignees of the Investor.

 

c.                   Choice of Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York and, to
the extent it involves any United States federal statute or regulations, in
accordance therewith.

 

d.                  Consent to Jurisdiction. The parties hereby consent and
submit to the exclusive jurisdiction of the state and federal courts in New York
City with respect to all disputes arising in connection with this transaction.

 

e.                   Survival of Representations. The parties agree that all of
the warranties, representations, acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.

 

f.                   Counterparts. This Agreement may be executed in any number
of counterparts each of which shall be deemed an original and which, taken
together, shall form one and the same agreement. Execution and delivery of this
Agreement may be evidenced by a scan/.pdf of the executed document sent by
email.

 

g.                  Integration. This Agreement is the complete and exclusive
agreement between the parties with regard to the subject matter hereof and
supersedes any and all prior discussions, negotiations and memoranda related
hereto.

 



3

 

 

h.                  Exercise of Warrant. ADGE and EUSP agree to take any actions
necessary to permit the exercise of the Warrant upon satisfaction of the
conditions of exercise set forth therein.

 

_________________

 

(Signature page immediately follows.)

 



4

 

 

The undersigned Investor, ADGE and EUSP hereby execute this Convertible Note
Amendment Agreement as of the date first set forth above.

 

$510,000 interest due, 1,020,000 common shares and     1,020,000 3-year warrants
exercisable at $0.60.     é Amount of Current Interest due, common shares to be
  /s/ A European Investor     exchanged and warrants to be issued, respectively,
to A   é A European Investor European Investor. ADGE Notes being converted into
EUSP Shares owned by ADGE at $0.50 per share and warrants to purchase EUSP
shares, exercisable at $0.60 per share           $72,000 interest due, 144,000
common shares and     144,000 3-year warrants exercisable at $0.60.     é Amount
of Current Interest due, common shares to be   /s/ John Hatsopoulos exchanged
and warrants to be issued, respectively, to   é John Hatsopoulos John
Hatsopoulos. ADGE Notes being converted into EUSP Shares owned by ADGE at $0.50
per share and warrants to purchase EUSP shares, exercisable at $0.60 per share  
        $3,612,500 future interest due, 7,225,000 common shares   /s/ A European
Investor     é Amount of Future Interest due to A European Investor   é A
European Investor on ADGE Notes being converted into EUSP Shares     owned by
ADGE at $0.50 per share and number of common shares of EUSP to be exchanged for
this future interest           $510,000 future interest due, 1,020,000 common
shares   /s/ John Hatsopoulos é Amount of Future Interest due to John
Hatsopoulos on ADGE Notes being converted into EUSP Shares owned by ADGE at
$0.50 per share and number of common shares of EUSP to be exchanged for this
future interest   é John Hatsopoulos       $1,100,000 Convertible Note,
2,200,000 common shares     é Value of EUSP convertible note owned by ADGE to be
  /s/ John Hatsopoulos converted to common shares at a price of $0.50 and number
  é John Hatsopoulos of EUSP common shares to be issued by EUSP to ADGE for  
CEO American DG Energy the conversion of convertible notes held by ADGE.        
  $300,000 Convertible Note, 600,000 common shares     é Value of EUSP
convertible note owned by John   /s/ John Hatsopoulos Hatsopoulos to be
converted to common shares at a price of $0.50 and number of EUSP common shares
to be issued by EUSP to John Hatsopoulos for the conversion of convertible notes
held by John Hatsopoulos.   é John Hatsopoulos

 



5

 

 

$300,000 Convertible Note, 600,000 common shares     é Value of EUSP convertible
note owned by A European Investor to   /s/ A European Investor be converted to
common shares at a price of $0.50 and   é A European Investor number of EUSP
common shares to be issued by EUSP to A European Investor for the conversion of
convertible notes held by A European Investor.           AGREED:   AGREED:      
AMERICAN DG ENERGY INC.   EUROSITE POWER INC.       By: /s/ John Hatsopoulos  
By: /s/ Gabriel J. Parmese

 



6

 